MAINE	SUPREME	JUDICIAL	COURT	                                              Reporter	of	Decisions	
Decision:	        2018	ME	129	
Docket:	          And-17-534	
Argued:	          July	19,	2018	
Decided:	         August	30,	2018	 	      	     	     	    	      	
	
Panel:	           SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY	JJ.	
Majority:								SAUFLEY,	C.J.,	and	ALEXANDER,	GORMAN,	HUMPHREY,	JJ.	    	
Concurrence/	
					Dissent:					HJELM,	MEAD,	and	JABAR,	JJ.		
	
                                      STATE	OF	MAINE	
                                              	
                                             v.	
                                              	
                                      DONNA	PAGNANI	
	
	
ALEXANDER,	J.	

        [¶1]	 	 The	 State	 appeals	 from	 an	 order	 of	 the	 trial	 court	 (Androscoggin	

County,	MG	Kennedy,	J.)	suppressing	evidence	seized	pursuant	to	a	warrantless	

search	of	Donna	Pagnani’s	jacket	and	vehicle	after	finding	that	the	searches	of	

those	 items	 and	 the	 seizure	 of	 the	 evidence	 was	 not	 supported	 by	 probable	

cause	and	was	in	violation	of	Pagnani’s	Fourth	Amendment	rights.1		The	State	

contends	that	the	search	of	Pagnani’s	jacket	was	a	lawful	search	incident	to	her	

arrest	 and	 that	 the	 drug	 evidence	 discovered	 in	 the	 jacket	 supported	 the	

subsequent	 search	 for	 the	 illegal	 drugs	 that	 were	 discovered	 in	 Pagnani’s	



    1		The	Fourth	Amendment	of	the	United	States	Constitution	provides,	“The	right	of	the	people	to	

be	secure	in	their	persons,	houses,	papers,	and	effects,	against	unreasonable	searches	and	seizures,	
shall	not	be	violated.”		U.S.	Const.	amend.	IV.	
2	

vehicle.		We	vacate	the	suppression	order	as	to	the	evidence	found	in	Pagnani’s	

jacket.2		We	affirm	the	suppression	order	as	to	the	evidence	found	in	Pagnani’s	

vehicle.			

                            I.		PROCEDURAL	HISTORY	AND	FACTS		

         [¶2]		In	March	2017,	Donna	Pagnani	was	indicted	by	the	Androscoggin	

County	 grand	 jury	 and	 charged	 with	 unlawful	 furnishing	 of	 scheduled	 drugs,	

Class	C,	17-A	M.R.S.	§	1106(1-A)(A)	(2017),	unlawful	possession	of	scheduled	

drugs,	Class	C,	17-A	 M.R.S.	§	1107-A(1)(B)(1)	(2017),	unlawful	possession	of	

scheduled	drugs,	Class	D,	17-A	 M.R.S.	§	 1107-A(1)(C)	 (2017),	operating	 after	

suspension,	 Class	 E,	 29-A	 M.R.S.	 §	 2412-A(1-A)(D)	 (2017),	 and	 one	 count	 of	

criminal	forfeiture,	15	M.R.S.	§	5826	(2017).			

	        [¶3]		Pagnani	moved	to	suppress	the	evidence	found	during	a	search	of	

her	jacket	and	her	vehicle,	arguing	that	both	searches	were	illegal	and	that	all	

evidence	discovered	during	those	searches	should	be	suppressed.			

	        [¶4]		A	suppression	hearing	was	held	on	November	7,	2017.		The	State	

presented	the	testimony	of	one	witness:	the	arresting	officer.		Additionally,	the	

State	entered	into	evidence	the	video	captured	by	the	camera	mounted	in	the	



     2		Because	we	conclude	that	the	search	of	Pagnani’s	jacket	was	a	lawful	search	incident	to	an	arrest,	

we	do	not	reach	the	State’s	alternative	argument	that	the	officer	had	probable	cause	to	search	the	
jacket.		
                                                                                           3	

officer’s	cruiser.		On	November	17,	2017,	the	court	issued	an	order	containing	

the	following	findings,	all	of	which	are	supported	by	the	record	except	where	

specifically	noted.			

       [¶5]	 	 Around	 noon	 on	 January	 17,	 2017,	 an	 Auburn	 police	 officer	

observed	 Donna	 Pagnani	 driving	 her	 vehicle	 away	 from	 the	 Androscoggin	

County	 Courthouse.	 	 The	 officer	 was	 familiar	 with	 Pagnani’s	 “extensive”	

criminal	 history	 and	 believed	 that	 her	 driver’s	 license	 had	 recently	 been	

suspended.	 	 The	 officer	 ran	 a	 license	 check	 on	 Pagnani	 but,	 by	 the	 time	 he	

received	 the	 results	 of	 that	 check—which	 revealed	 that	 Pagnani’s	 driver’s	

license	was	under	suspension	and	that	she	had	a	prior	conviction	for	operating	

after	suspension	(OAS)—Pagnani	had	driven	away.			

       [¶6]		The	officer	decided	to	wait	for	Pagnani	near	the	residence	where	he	

believed	she	lived.		After	waiting	for	about	two	hours	in	his	unmarked	police	

car,	the	officer	observed	Pagnani	driving	toward	her	home.		He	activated	his	

blue	 lights	 and	 initiated	 a	 traffic	 stop	 by	 following	 Pagnani’s	 vehicle	 into	 the	

driveway	 of	 her	 residence.	 	 As	 Pagnani	 got	 out	 of	 her	 vehicle,	 the	 officer	

approached	her	and	informed	her	that	her	license	was	suspended	for	failing	to	

pay	a	fine,	to	which	she	replied	that	it	was	not.		Pagnani	provided	the	officer	
4	

with	her	license,	registration	and	insurance	documents	while	trying	to	contact	

the	Violations	Bureau	to	verify	that	she	had	paid	the	fine.			

      [¶7]	 	 The	 officer	 then	 ran	 another	 license	 check	 and	 confirmed	 that	

Pagnani’s	license	was	currently	suspended.		While	the	officer	and	Pagnani	were	

standing	in	her	driveway	next	to	her	vehicle,	the	officer,	who	knew	that	Pagnani	

had	 a	 pending	 drug	 trafficking	 case	 in	 New	 Hampshire,	 asked	 her	 about	 the	

status	 of	 that	 case.	 	 Pagnani	 told	 him	 that	 the	 case	 had	 been	 dropped.	 	 The	

officer	 asked	 Pagnani	 if	 she	 had	 any	 drugs	 or	 weapons	 on	 her,	 to	 which	 she	

responded	that	she	did	not.		The	officer	then	asked	Pagnani	if	she	would	consent	

to	a	search	of	her	vehicle,	and	she	said	no.		The	officer	then	told	Pagnani	that	

she	was	under	arrest	for	operating	after	suspension.			

      [¶8]		Pagnani	did	not	willingly	submit	to	arrest.		She	continued	to	tell	the	

officer	 that	 she	 had	 “done	 nothing	 wrong”	 and	 continued	 to	 ask	 for	 time	 to	

speak	 with	 someone	 at	 the	 Violations	 Bureau.	 	 Several	 times	 the	 officer	 told	

Pagnani	to	put	the	phone	down,	but	she	continued	to	speak	with	someone	on	

her	 phone	 and	 started	 to	 walk	 away	 from	 her	 vehicle.	 	 The	 officer	 advised	

Pagnani	not	to	move	away	from	him,	but	she	walked	away	from	the	officer	and	

toward	the	porch	of	her	home.		Once	on	the	porch,	Pagnani	removed	her	jacket,	
                                                                                                              5	

placed	it	on	the	seat	of	a	chair	on	the	porch,	and	sat	in	the	chair.		Pagnani	was	

wearing	a	sleeveless	top.		The	temperature	was	34	degrees.			

        [¶9]		The	officer	called	for	backup.		When	the	responding	officers	arrived,	

they	 helped	 place	 Pagnani	 in	 handcuffs	 and	 put	 her	 into	 the	 back	 of	 the	

arresting	officer’s	vehicle.		Pagnani	asked	what	she	was	being	arrested	for	and	

was	told	that	she	was	being	arrested	for	OAS.			

        [¶10]		After	Pagnani	was	placed	in	handcuffs	by	the	responding	officers,	

the	arresting	officer	picked	up	Pagnani’s	jacket	from	the	chair	and	searched	it.		

Specifically,	 the	 officer	 testified	 that,	 as	 another	 officer	 “was	 walking	 Ms.	

Pagnani	to	my	vehicle,	I	then	searched	the	jacket	that	she	had	taken	off	.	.	.	.”		

The	video	of	the	incident	shows	the	officer	searching	Pagnani’s	jacket	almost	

immediately	 after	 she	 was	 handcuffed	 and	 removed	 from	 the	 porch.3	 	 In	 the	

jacket	 the	 officer	 found	 a	 small	 loose	 rock,	 which,	 based	 on	 his	 experience,	

training,	and	education,	he	believed	was	cocaine	base.			




   3		In	ruling	on	the	motion	to	suppress,	the	trial	court	found	that	once	Pagnani	“was	handcuffed	and	

secured	in	the	vehicle,	[the	officer]	conducted	a	warrantless	search	of	the	jacket	she	had	removed	and	
left	on	the	porch.”		(Emphasis	added.)		This	finding,	suggesting	a	much	longer	gap	between	Pagnani’s	
being	removed	from	the	porch	and	the	search	of	the	jacket,	is	not	supported	by	the	evidence	in	the	
record	or	by	any	reasonable	inference	drawn	from	the	record.		See	State	v.	Sasso,	2016	ME	95,	¶19,	
143	A.3d	124	(“We	consider	the	evidence,	and	reasonable	inferences	that	may	be	drawn	from	the	
evidence,	 in	 the	 light	 most	 favorable	 to	 the	 trial	 court’s	 judgment	 to	 determine	 if	 the	 evidence	
rationally	supports	the	trial	court’s	decision.”);	see	also	State	v.	Cooper,	2017	ME	4,	¶	2,	153	A.3d	759	
(“A	 finding	 of	 fact	 supporting	 a	 suppression	 order	 will	 not	 be	 disturbed	 on	 appeal	 unless	 clearly	
erroneous,	that	is,	lacking	any	competent	evidence	in	the	record	to	support	it.”).	
6	

      [¶11]		The	officer	then	attempted	to	open	Pagnani’s	car,	but	it	was	locked.		

The	officer	asked	one	of	the	responding	officers	if	Pagnani	had	the	keys	to	her	

car	in	her	hand,	which	she	did.		He	advised	the	responding	officers	that	he	had	

found	cocaine	base	in	her	jacket	and	was	going	to	“toss	the	car.”		The	responding	

officers	physically	removed	the	keys	from	Pagnani’s	hands.			

      [¶12]		The	officer	then	searched	the	 vehicle	and	found	 a	sandwich	bag	

containing	five	smaller	bags	of	a	brown	powder.		The	officer	believed	that	the	

substance	in	the	bags	was	heroin.			

      [¶13]	 	 Based	 on	 these	 findings,	 the	 court	 granted	 Pagnani’s	 motion	 to	

suppress	the	evidence	found	during	the	search	of	her	jacket	and	vehicle.		The	

State,	with	the	approval	of	the	Attorney	General,	filed	a	timely	notice	of	appeal.		

See	15	M.R.S.	§	2115-A(1),	(5)	(2017);	M.R.	App.	P.	21(b).		

                               II.		LEGAL	ANALYSIS	

A.	   Search	of	the	Jacket	Incident	to	Arrest			

      [¶14]		The	State	argues	that,	contrary	to	the	court’s	determination,	the	

officer’s	 search	 of	 Pagnani’s	 jacket	 was	 a	 lawful	 search	 incident	 to	 arrest	

because	she	was	wearing	the	jacket	at	the	time	she	was	 placed	under	arrest.		

When	 reviewing	 a	 ruling	 on	 a	 motion	 to	 suppress,	 we	 review	 the	 factual	

findings	made	by	the	court	for	clear	error	and	we	review	issues	of	law	and	the	
                                                                                        7	

court’s	ultimate	determination	of	whether	the	evidence	should	be	suppressed	

de	novo.		State	v.	Prinkleton,	2018	ME	16,	¶	17,	178	A.3d	474;	State	v.	Lockhart,	

2003	ME	108,	¶	15,	830	A.2d	433.	

      [¶15]		The	Fourth	Amendment	requires	that	all	searches	be	reasonable.		

U.S.	 Const.	 amend.	 IV.	 	 “Reasonableness	 is	 measured	 in	 objective	 terms	 by	

examining	 the	 totality	 of	 the	 circumstances.”	 	 State	 v.	 Sargent,	 2009	 ME	 125,	

¶	10,	984	A.2d	831.		Reasonableness	generally	requires	a	warrant	and	probable	

cause,	but	there	are	exceptions	to	that	requirement,	including	when	a	search	is	

conducted	incident	to	a	lawful	arrest.		Riley	v.	California,	134	S.	Ct.	2473,	2482	

(2014);	see	also	United	States	v.	Robinson,	414	U.	S.	218,	235-36	(1973);	State	v.	

Foy,	 662	 A.2d	 238,	 241	 (Me.	 1995).	 	 The	 first	 question	 we	 must	 address,	

therefore,	 is	 whether	 the	 search	 of	 Pagnani’s	 jacket	 was	 proper	 as	 a	 search	

“incident”	to	her	arrest.		 As	the	Supreme	Court	stated	in	Riley,	“the	 extent	to	

which	 officers	 may	 search	 property	 found	 on	 or	 near	 the	 arrestee”	 has	 been	

debated	 for	 nearly	 as	 long	 as	 the	 exception	 has	 been	 recognized.	 	 Riley,	

134	S.	Ct.	at	2482-83.	

      [¶16]	 	 The	 facts	 in	 this	 case	 are	 particularly	 analogous	 to	 those	 in	

Robinson.		There,	an	officer	on	patrol	spotted	an	individual,	Robinson,	driving	a	

vehicle;	the	officer	had	reason	to	believe	that	Robinson’s	license	to	drive	was	
8	

suspended	and	confirmed	that	his	license	to	drive	was	suspended;	the	officer	

conducted	a	traffic	stop	and	arrested	Robinson	for	driving	while	suspended;	a	

post-arrest	search	of	Robinson’s	coat	led	to	discovery	of	a	package	containing	

illegal	drugs.		414	U.S.	at	220-23.		The	Supreme	Court	approved	the	search	and	

seizure	of	the	illegal	drugs	as	a	proper	search	and	seizure	incident	to	an	arrest.		

Id.	at	235-36.			

      [¶17]		In	Robinson,	the	Court	held	that	“[i]t	is	the	fact	of	the	lawful	arrest	

which	 establishes	 the	 authority	 to	 search,	 and	 we	 hold	 that	 in	 the	 case	 of	 a	

lawful	custodial	arrest	a	full	search	of	the	person	is	not	only	an	exception	to	the	

warrant	 requirement	 of	 the	 Fourth	 Amendment,	 but	 is	 also	 a	 ‘reasonable’	

search	under	that	Amendment.”		Id.	at	235.		The	Court	further	observed	that	

“[h]aving	in	the	course	of	a	lawful	search	come	upon	the	crumpled	package	of	

cigarettes,	 [the	 officer]	 was	 entitled	 to	 inspect	 it;	 and	 when	 his	 inspection	

revealed	 the	 heroin	 capsules,	 he	 was	 entitled	 to	 seize	 them	 as	 fruits,	

instrumentalities,	or	contraband	probative	of	criminal	conduct.”		Id.	at	236.	

      [¶18]	 	 If	 Pagnani	 had	 been	 wearing	 her	 jacket	 at	 the	 moment	 she	 was	

handcuffed,	there	would	be	no	question	that	the	search	of	her	jacket	would	have	

been	 proper	 as	 a	 search	 incident	 to	 arrest	 for	 which	 no	 warrant	 is	 required.		

Here,	 however,	 Pagnani	 was	 wearing	 her	 jacket	 when	 advised	 that	 she	 was	
                                                                                                             9	

under	arrest,	but	she	removed	her	jacket	and	sat	on	it	before	she	was	taken	into	

physical	custody.		Pagnani	argues	that,	because	she	was	no	longer	wearing	the	

jacket	at	the	time	she	was	handcuffed,	the	warrantless	search	of	her	jacket	was	

improper.		

        [¶19]	 	 The	 holding	 in	 Robinson	 that,	 incident	 to	 a	 lawful	 arrest,	 police	

may,	 without	 a	 warrant,	 search	 an	 arrestee’s	 person	 and	 items	 immediately	

associated	 with	 the	 person,4	 and	 seize	 weapons,	 items	 of	 contraband,	 or	

evidence	of	a	crime	found	in	the	search,	was	reaffirmed	in	Riley,	134	S.	Ct.	at	

2482-85.	 	 In	 Riley,	 the	 Court	 was	 called	 upon	 to	 apply	 the	 search	 incident	 to	

arrest	 doctrine	 to	 cell	 phones.	 	 The	 Court	 held	 that	 cell	 phones5	 believed	 to	

contain	evidence	of	criminal	activity	could	be	seized	incident	to	a	lawful	arrest,	

but	qualified	Robinson	to	hold	that	a	subsequent	search	of	the	digital	memory	

of	the	cell	phones	after	the	arrest	could	not	be	conducted	without	a	warrant,	or	

without	 exigent	 circumstances	 or	 application	 of	 some	 other	 exception	 to	 the	

warrant	requirement.		Id.		




   4		In	United	States	v.	Chadwick,	433	U.S.	1,	15	(1977),	the	Court	clarified	that	such	searches	must	

be	limited	to	“personal	property	.	.	.	immediately	associated	with	the	person	of	the	arrestee.”			
   	
   5	 	 Riley,	 134	 S.	 Ct.	 at	 2480,	 involved	 consolidated	 appeals	 in	 two	 cases	 involving	 subsequent	

searches	of	the	digital	memory	of	cell	phones	following	seizure	of	the	cell	phones	incident	to	lawful	
arrests.		
10	

      [¶20]	 	 In	 explaining	 its	 decision	 in	 Riley,	 134	 S.	 Ct.	 at	 2483-88,	 the	

Supreme	 Court	 referred	 to	 its	 decision	 in	 Chimel	 v.	 California,	 395	 U.S.	 752,	

762-63	(1969),	where	it	held	that	once	the	police	arrest,	or	have	probable	cause	

to	 arrest,	 a	 suspect	 they	 do	 not	 need	 a	 warrant	 to	 search	 for	 weapons	 or	

evidence	of	criminal	activity	that	might	be	readily	concealed	or	destroyed.		The	

Chimel	 court	 further	 held	 that	 a	 search	 incident	 to	 an	 arrest	 could	 extend	 to	

items	in	the	immediate	area	and	associated	with	an	arrestee.		Id.	at	763.		“There	

is	ample	justification,	therefore,	for	a	search	of	the	arrestee’s	person	 and	the	

area	‘within	his	immediate	control’—construing	that	phrase	to	mean	the	area	

from	 within	 which	 he	 might	 gain	 possession	 of	 a	 weapon	 or	 destructible	

evidence.”		Id.		

      [¶21]		In	considering	the	effect	of	Chimel	on	the	case	presented	to	it	in	

Riley,	the	Court	stated:	

      We	first	consider	each	Chimel	concern	in	turn.		In	doing	so,	we	do	
      not	 overlook	 Robinson’s	 admonition	 that	 searches	 of	 a	 person	
      incident	 to	 arrest,	 “while	 based	 upon	 the	 need	 to	 disarm	 and	 to	
      discover	evidence,”	are	reasonable	regardless	of	“the	probability	in	
      a	particular	arrest	situation	that	weapons	or	evidence	would	in	fact	
      be	found.”		Rather	than	requiring	the	“case-by-case	adjudication”	
      that	Robinson	rejected,	we	ask	instead	whether	application	of	the	
      search	 incident	 to	 arrest	 doctrine	 to	 this	 particular	 category	 of	
      effects	would	“untether	the	rule	from	the	justifications	underlying	
      the	Chimel	exception[.]”		
      	
                                                                                      11	

Riley,	134	S.	Ct.	at	2485	(internal	citations	omitted).		Following	this	directive,	

we	conclude	that	applying	the	search	incident	to	arrest	doctrine	to	the	search	

of	 Pagnini’s	 jacket	 would	 not	 “untether	 the	 rule	 from	 the	 justifications	

underlying	the	Chimel	exception.”		Id.		Although	there	was	no	“evidence”	of	the	

charged	OAS	that	might	have	been	concealed	within	Pagnini’s	jacket,	Robinson	

does	not	require	such	evidence:			

     The	 authority	 to	 search	 the	 person	 incident	 to	 a	 lawful	 custodial	
     arrest,	 while	 based	 upon	 the	 need	 to	 disarm	 and	 to	 discover	
     evidence,	does	not	depend	on	what	a	court	may	later	decide	was	
     the	 probability	 in	 a	 particular	 arrest	 situation	 that	 weapons	 or	
     evidence	would	in	fact	be	found	upon	the	person	of	the	suspect.		A	
     custodial	 arrest	 of	 a	 suspect	 based	 on	 probable	 cause	 is	 a	
     reasonable	intrusion	under	the	Fourth	Amendment;	that	intrusion	
     being	lawful,	a	search	incident	to	the	arrest	requires	no	additional	
     justification.		It	is	the	fact	of	the	lawful	arrest	which	establishes	the	
     authority	 to	 search,	 and	 we	 hold	 that	 in	 the	 case	 of	 a	 lawful	
     custodial	arrest	a	full	search	of	the	person	is	not	only	an	exception	
     to	the	warrant	requirement	of	the	Fourth	Amendment,	but	is	also	a	
     “reasonable”	search	under	that	Amendment.	
     	
Robinson,	414	U.S.	at	235.		

      [¶22]		Two	years	after	Robinson	was	decided,	we	observed	that	once	the	

issue	is	search	of	an	area,	not	the	person,	“[t]his	area	within	which	a	search	is	

permitted	 depends	 upon	 the	 circumstances	 of	 each	 case	 and	 does	 not,	

therefore,	admit	of	precise	delineation.		It	has	been	variously	described	as	the	

suspect’s	 ‘leaping	 range’	 .	 .	 .	 or	 the	 area	 reasonably	 within	 the	 defendant’s	
12	

‘lunge,	reach	or	grasp.’”		State	v.	LeBlanc,	347	A.2d	590,	595	(Me.	1975).		A	coat	

in	a	chair	in	which	a	person	is	seated	is	well	within	“leaping	range.”			

      [¶23]		The	police	had	probable	cause	to	arrest	Pagnani	for	OAS.		Pagnani	

was	wearing	the	jacket	when	she	was	advised	that	she	was	under	arrest	and	

throughout	her	interactions	with	the	officer	as	she	resisted	arrest.		See	State	v.	

Moulton,	 1997	 ME	 228,	 ¶	 7,	 704	 A.2d	 361	 (stating	 that	 for	 purposes	 of	 the	

Fourth	Amendment,	“seizure	of	the	person	occurs	when	the	officer,	by	means	

of	physical	force	or	show	of	authority,	has	in	some	way	restrained	the	liberty	of	

the	citizen	such	that	he	is	not	free	to	walk	away”).		

      [¶24]		The	officer	continued	to	tell	Pagnani	that	she	was	under	arrest	and	

not	to	walk	away,	but	she	did	not	cooperate.		Although	Pagnani	removed	her	

jacket	before	being	handcuffed,	she	had	been	told	she	was	under	arrest	before	

she	removed	the	jacket,	and	the	jacket,	though	she	was	no	longer	wearing	it,	

remained	 associated	 with	 her	 person.	 	 Because	 the	 jacket	 was	 on	 Pagnani’s	

person	at	the	time	that	she	was	advised	that	she	was	under	arrest	and	remained	

associated	with	her	person,	even	as	she	sat	on	the	jacket,	see	Chimel,	395	U.S.	at	

755-56,	763,	the	officer’s	search	of	the	jacket	was	a	lawful	search	incident	to	

arrest.	
                                                                                            13	

    B.	    Search	of	the	Vehicle	

           [¶25]	 	 The	 State	 further	 argues	 that	 the	 drug	 evidence	 discovered	 in	

    Pagnani’s	 jacket	 supplied	 a	 reasonable	 basis	 for	 the	 officer	 to	 search	 the	

    passenger	 compartment	 of	 Pagnani’s	 locked	 car.	 	 See	 Arizona	 v.	 Gant,	

    556	U.S.	332,	 351	 (2009)	 (“Police	 may	 search	 a	 vehicle	 incident	 to	 a	 recent	

    occupant’s	 arrest	 only	 if	 the	 arrestee	 is	 within	 reaching	 distance	 of	 the	

    passenger	compartment	at	the	time	of	the	search	or	it	is	reasonable	to	believe	

    the	 vehicle	 contains	 evidence	 of	 the	 offense	 of	 arrest.”).	 	 Based	 on	 the	 trial	

    court’s	 findings	 that	 the	 search	 of	 Pagnani’s	 vehicle	 was	 not	 supported	 by	

    probable	cause	and	was	outside	the	scope	of	a	vehicle	search	incident	to	arrest,	

    the	 warrantless	 search	 of	 the	 vehicle	 was	 not	 justified	 by	 the	 evidence.	 	 We	

    affirm	the	court’s	suppression	order	as	to	the	evidence	found	in	the	vehicle.			

           The	entry	is:	

                         The	 portion	 of	 the	 suppression	 order	
                         suppressing	 the	 evidence	 found	 in	 Pagnani’s	
                         jacket	 is	 vacated.	 	 The	 suppression	 order	 is	
                         affirmed	 in	 all	 other	 respects.	 	 The	 case	 is	
                         remanded	 for	 further	 proceedings	 consistent	
                         with	this	opinion.	
	
                                   	      	      	      	      	

                                                 	
14	

HJELM,	 J.,	 with	 whom	 MEAD	 and	 JABAR,	 JJ.,	 join,	 concurring	 in	 part	 and	
dissenting	in	part.		
	
	     [¶26]	 	 I	 concur	 with	 the	 portion	 of	 the	 Court’s	 opinion	 affirming	 the	

suppression	 of	 evidence	 seized	 during	 the	 warrantless	 search	 of	 Donna	

Pagnani’s	vehicle.		The	warrantless	search	of	Pagnani’s	jacket,	however,	cannot	

be	justified	as	a	search	incident	to	her	arrest.		I	therefore	respectfully	dissent	

from	the	Court’s	conclusion	to	the	contrary	and	would	affirm	the	suppression	

order	in	its	entirety.			

      [¶27]	 	 It	 is	 an	 elemental	 principle	 that	 all	 searches	 conducted	 by	 law	

enforcement	officials	must	be	reasonable.		U.S.	Const.	amend.	IV.		Warrantless	

searches	are	per	se	unreasonable	absent	one	of	“a	few	specifically	established	

and	well-delineated	exceptions”	to	the	warrant	requirement.		Arizona	v.	Gant,	

556	U.S.	332,	338	(2009)	(quotation	marks	omitted);	accord	State	v.	Michael	M.,	

2001	ME	92,	¶	6,	772	A.2d	1179.		Courts	may	not	“lightly	dispense[]	with”	the	

“requirement	that	a	search	warrant	be	obtained.”		Chimel	v.	California,	395	U.S.	

752,	762	(1969).	

	     [¶28]	 	 A	 search	 conducted	 as	 an	 incident	 to	 a	 lawful	 arrest	 is	 one	

exception	to	the	warrant	requirement.		Id.	at	762-63.		For	such	a	search	to	be	

lawful,	 however,	 it	 must	 be	 confined	 to	 accomplish	 at	 least	 one	 of	 two	

specifically	delineated	purposes	underlying	that	doctrine:	officer	safety—that	
                                                                                        15	

is,	searching	for	weapons	or	instruments	that	the	arrestee	might	use	against	the	

officer	 or	 that	 would	 allow	 the	 arrestee	 to	 escape—and	 preventing	 the	

destruction	 or	 concealment	 of	 evidence.	 	 Id.	 	 These	 justifications	 define	 the	

physical	 scope	 of	 a	 permissible	 search	 incident	 to	 an	 arrest.	 	 As	 we	 have	

explained,	

       The	proper	scope	of	a	search	incident	to	arrest	extends	to	the	area	
       within	 the	 suspect’s	 immediate	 physical	 control,	 the	 area	 from	
       which	he	or	she	might	gain	possession	of	a	weapon	or	disposable	
       evidence.	 	 This	 area	 within	 which	 a	 search	 is	 permitted	 depends	
       upon	the	circumstances	of	each	case	and	does	not,	therefore,	admit	
       of	 precise	 delineation.	 	 It	 has	 been	 variously	 described	 as	 the	
       suspect’s	 leaping	 range,	 or	 the	 area	 reasonably	 within	 the	
       defendant’s	 lunge,	 reach	 or	 grasp.	 	 This	 Court	 has	 held	 a	 search	
       valid	 under	 the	 Chimel	 doctrine	 if	 it	 encompasses	 an	 area	 within	
       the	conceivable	control	of	the	suspect.			

State	v.	LeBlanc,	347	A.2d	590,	595	(Me.	1975)	(citations	omitted)	(quotation	

marks	omitted).			

       [¶29]		The	Supreme	Court	has	stated	that	“it	is	the	fact	of	custodial	arrest	

which	gives	rise	to	the	authority	to	search.”		United	States	v.	Robinson,	414	U.S.	

218,	236	(1973).		Consequently,	when	a	person	is	subject	to	a	custodial	arrest,	

the	 law	 enforcement	 officer	 may	 search	 the	 area	 within	 the	 arrestee’s	

“conceivable	 control,”	 an	 area	 identified	 at	 the	 time	 the	 search	 itself	 occurs.		

LeBlanc,	 347	 A.2d	 at	 595-96;	 United	 States	 v.	 Lyons,	 706	 F.2d	 321,	 330	 (D.C.	

Cir.	1983)	 (“[A]	 court	 must	 ask:	 was	 the	 area	 in	 question,	 at	 the	 time	 it	 was	
16	

searched,	 conceivably	 accessible	 to	 the	 arrestee	 .	 .	 .	 .”	 (emphasis	 added));	 cf.	

Gant,	 556	 U.S.	 at	 351	 (“Police	 may	 search	 a	 vehicle	 incident	 to	 a	 recent	

occupant’s	 arrest	 only	 if	 the	 arrestee	 is	 within	 reaching	 distance	 of	 the	

passenger	 compartment	 at	 the	 time	 of	 the	 search	.	.	.	.”	 (emphasis	 added)).	 	 A	

search	beyond	that	area	exceeds	the	purposes	of	a	proper	search	incident	to	an	

arrest	 and	 cannot	 be	 justified	 on	 that	 basis.	 	 As	 the	 Supreme	 Court	 has	

explained,	“If	there	is	no	possibility	that	an	arrestee	could	reach	into	the	area	

that	 law	 enforcement	 officers	 seek	 to	 search,	 both	 justifications	 for	 the	

search-incident-to-arrest	exception	are	absent	.	.	.	.”		Gant,	556	U.S.	at	339;	see	

State	v.	York,	324	A.2d	758,	762-63	(Me.	1974)	([“T]he	rationale	underlying	the	

validity	 of	 searches	 incident	 to,	 and	 contemporaneous	 with,	 lawful	 arrests	

stems	from	the	need	to	seize	weapons	and	other	things	on	the	accused’s	person	

or	 under	 his	 immediate	 control	 which	 might	 be	 used	 to	 assault	 an	 officer	 or	

effect	an	escape	or	to	prevent	the	destruction	of	evidence	of	the	crime.”).		

       [¶30]		The	State	bears	the	burden	of	demonstrating	that	the	warrantless	

search	is	justified,	see	Chimel,	395	U.S.	at	762,	and,	on	this	appeal,	must	establish	

that	 the	 “court	 was	 compelled	 to	 make	 findings	 in	 its	 favor.”	 	 State	 v.	 Collier,	

2013	ME	44,	¶	6,	66	A.3d	563.		Further,	because	neither	party	requested	that	

the	court	issue	findings	of	fact	and	conclusions	of	law	beyond	those	contained	
                                                                                      17	

in	its	order,	“we	‘infer	that	the	court	found	all	the	facts	necessary	to	support	its	

judgment	.	.	.	.’”		State	v.	Sasso,	2016	ME	95,	¶	19,	143	A.3d	124	(quoting	State	v.	

Connor,	2009	ME	91,	¶	9,	977	A.2d	1003);	see	also	State	v.	Diana,	2014	ME	45,	

¶	11,	89	A.3d	132	(explaining	that	we	“will	uphold	the	court’s	denial	of	a	motion	

to	 suppress	 if	 any	 reasonable	 view	 of	 the	 evidence	 supports	 the	 trial	 court’s	

decision”	(quotation	marks	omitted)).			

      [¶31]	 	 The	 record	 fully	 supports	 the	 court’s	 conclusion	 that,	 when	 the	

officer	seized	and	then	searched	Pagnani’s	jacket	on	the	porch,	the	jacket	was	

not	within	her	conceivable	control.		Pagnani	had	been	wearing	the	jacket	but	

tossed	it	on	a	porch	chair	while	she	was	on	her	cell	phone	with	the	Violations	

Bureau	to	try	to	get	information	about	the	matter	being	investigated.		A	bit	later,	

she	sat	down	on	the	chair	where	she	had	put	the	jacket.		She	was	then	placed	

under	custodial	arrest.		Even	before	the	officer	initiated	the	search,	however,	

Pagnani	 was	 handcuffed	 with	 her	 arms	 secured	 behind	 her,	 and	 two	 other	

officers	 were	 leading	 her	 down	 the	 porch	 stairs	 away	 from	 the	 jacket	 and	

toward	a	police	cruiser.		One	of	those	officers	walked	in	front	of	Pagnani	and	

another	 officer	 walked	 behind	 her—in	 other	 words,	 between	 her	 and	 the	

jacket—and	held	onto	one	of	her	secured	arms	as	she	was	taken	to	and	placed	

inside	a	waiting	cruiser.			
18	

      [¶32]		In	short,	before	the	search	occurred,	Pagnani	was	restrained,	she	

was	outnumbered	by	police	officers,	and	she	was	being	led	away	from	the	porch	

where	she	had	left	her	jacket.		Given	these	circumstances,	it	would	have	been	

impossible	for	Pagnani	to	reach	into	her	jacket	to	obtain	a	weapon	or	an	escape	

instrumentality,	or	to	destroy	or	conceal	evidence.	 	See	Gant,	556	U.S.	at	344	

(concluding	 that	 the	 search	 was	 not	 authorized	 as	 an	 incident	 to	 the	 arrest	

where	“five	officers	.	.	.	outnumbered	the	three	arrestees,	all	of	whom	had	been	

handcuffed	and	secured	in	separate	patrol	cars	before	the	officers	searched	[the	

arrestee’s]	 car”);	 LeBlanc,	 347	 A.2d	 at	 595-96	 (concluding	 that	 the	 area	

searched	was	within	the	arrestee’s	“conceivable	control”	where	he	was	eight	to	

ten	feet	from	the	area,	he	was	not	handcuffed,	and	“the	presence	of	the	police	

officers	 [was	 not]	 a	 sufficiently	 effective	 restraint	 to	 render	 the	 immediate	

surrounding	area	beyond	his	control”).		

      [¶33]		The	Court	observes	that	“[i]f	Pagnani	had	been	wearing	her	jacket	

at	the	moment	she	was	handcuffed,	there	would	be	no	question	that	the	search	

of	her	jacket	would	have	been	proper	as	a	search	incident	to	arrest,	for	which	

no	 warrant	 is	 required.”	 	 Court’s	 Opinion	 ¶	 18.	 	 That	 point	 persuasively	

demonstrates	why	the	search	that	was	actually	conducted	was	illegal.		Pagnani	

was	 not	 wearing	 her	 jacket—and	 did	 not	 have	 access	 it—when	 the	 search	
                                                                                                            19	

occurred.		Rather,	the	officer	searched	through	Pagnani’s	jacket	only	after	she	

had	 been	 put	 in	 restraints	 and	 was	 under	 the	 physical	 control	 of	 two	 other	

officers.		Neither	of	the	essential	justifications	for	a	search	incident	to	an	arrest	

remained	at	that	point,	rendering	such	a	search	unconstitutional.6			

	       [¶34]	 	 The	 record	 evidence	 supports—if	 it	 does	 not	 compel—the	

conclusion	that	when	a	police	officer	searched	the	jacket	that	Pagnani	had	left	

behind	on	a	porch	chair,	she	was	not	in	a	position	to	do	anything	with	it.		Rather,	

the	jacket	remained	part	of	this	encounter	only	because	the	same	officer	who	

had	 staked	 out	 her	 residence	 for	 two	 hours,	 purportedly	 to	 investigate	 a	

suspected	motor	vehicle	violation,	searched	that	article	of	clothing	without	any	


   6	 	 I	 recognize	 that	 some	 post-Chimel	 jurisprudence	 has	 provided	 a	 degree	 of	 tolerance	 in	 the	

absence	of	a	close	temporal	relationship	between	an	arrest	and	a	search	incident	to	that	arrest—an	
approach	that	has	drawn	criticism	from	a	leading	Fourth	Amendment	commentator,	who	refers	to	
those	 courts’	 “questionable	 assumption	 that	 persons	 arrested	 and	 restrained	 by	 police	 are	
nonetheless	 possessed	 of	 considerable	 freedom	 of	 movement”	 that	 would	 allow	 the	 arrestees,	
despite	being	restrained,	to	gain	access	to	places	where	weapons	and	disposable	evidence	might	be	
present.		See	Wayne	R.	LaFave,	3	Search	&	Seizure:	A	Treatise	on	the	Fourth	Amendment	§	5.5(a)	at	
286,	 293	 n.33	(5th	 ed.	 2012).	 	 The	 Supreme	 Court,	 however,	 has	 continued	to	 ratify	and	 reaffirm	
Chimel’s	articulation	 of	 the	 limited	 circumstances	where	 a	 search	 incident	 to	 arrest	 is	 proper,	 see	
supra	Dissenting	Opinion	¶¶	28-29.		Arizona	v.	Gant,	556	U.S.	332,	343	(2009);	New	York	v.	Belton,	
453	U.S.	454,	460	n.3	(1981).		As	part	of	that	construct,	Gant	has	made	clear	that	the	existence	of	
those	circumstances	is	measured	at	the	time	the	search	is	conducted,	556	U.S.	at	351,	which	tightens	
the	more	casual	temporal	connection	in	which	some	courts	indulged.		Therefore,	I	do	not	hesitate	to	
invoke	the	established	principles	originating	in	Chimel	and	ratified	in	later	Supreme	Court	opinions.	
   	
        Further,	in	this	context,	as	stated	above,	see	supra	Dissenting	Opinion	¶	30,	it	is	important	to	
bear	in	mind	that,	in	our	appellate	role,	we	are	obligated	to	examine	the	record	and	the	state	of	the	
law	to	determine	whether	there	is	“any	reasonable	view	of	the	evidence”	that	supports	the	court’s	
order	on	the	motion	to	suppress.		State	v.	Diana,	2014	ME	45,	¶	11,	89	A.3d	132	(quotation	marks	
omitted).		Given	the	ongoing	vitality	of	the	analysis	set	out	in	Chimel,	this	standard	of	review	can	only	
lead	 to	 the	 conclusion	 that	 the	 court’s	 order	 suppressing	 evidence	 obtained	 from	 the	 search	 of	
Pagnani’s	jacket	is	supported	by	a	reasonable	assessment	of	the	evidence.		
20	

legal	 basis.	 	 The	 court	 committed	 no	 error	 by	 suppressing	 the	 evidence	

obtained	through	that	illegal	search,	just	as	the	court	correctly	determined	that	

the	officers’	search	of	her	vehicle	was	illegal.		I	would	affirm	the	entirety	of	the	

suppression	 order,	 and	 therefore	 I	 dissent	 from	 the	 portion	 of	 the	 Court’s	

opinion	vacating	part	of	that	order.7			

	       	        	        	       	        	

	


    7		On	this	appeal,	the	State	also	argues	that	there	was	probable	cause	to	search	Pagnani’s	jacket.		

This	 argument	 was	 not	 meaningfully	 presented	 below	 because	 the	 clear	 focus	 of	 the	 State’s	
contention	was	that	the	search	was	properly	incident	to	an	arrest,	which	makes	it	understandable	
that	the	court	did	not	mention	any	claimed	independent	probable	cause	justification	for	the	search.		
See	 State	 v.	 Wheeler,	 252	 A.2d	 455,	 458	 (Me.	 1969)	 (“It	 is	 a	 well	 established	 principle	 of	 Maine	
appellate	procedure	in	criminal	proceedings	that	questions	not	properly	raised	so	as	to	have	been	
considered	and	ruled	upon	by	the	trial	judge	will	not	be	considered	and	passed	upon	for	the	first	time	
on	appeal.”).			
   	
       Even	if	the	State	preserved	the	argument	for	appellate	consideration,	it	would	be	unavailing	for	
two	reasons.		First,	the	court	was	not	compelled	to	find	facts	necessary	to	support	the	conclusion	that	
there	was	probable	cause	to	believe	that	the	jacket	constituted	or	contained	evidence	of	a	crime.		See	
State	v.	Bilynsky,	2007	ME	107,	¶¶	16,	18-25,	932	A.2d	1169	(describing	the	standard	of	review	of	a	
probable	cause	determination).		As	noted	in	the	text,	see	supra	Dissenting	Opinion	¶	30,	the	Court	
must	infer	that	the	motion	court	made	the	findings	necessary	to	support	its	ultimate	determination,	
which,	as	to	this	aspect	of	the	issue,	was	that	probable	cause	did	not	exist.		The	record	did	not	compel	
the	 court	 to	 accept	 the	 State’s	 evidence	 about	 out-of-state	 drug-related	 criminal	 history,	 because	
there	was	evidence	that	the	only	such	charge	was	dismissed,	and	the	court	was	fully	entitled	to	reject	
the	officer’s	unsupported	testimony	that	he	believed	the	charge	was	still	pending.		That	would	leave	
the	State	to	argue	that	Pagnani’s	handling	of	the	jacket	created	probable	cause—something	that,	in	
my	view,	was	not	sufficient	to	support	such	a	determination.		See	State	v.	Michael	M.,	2001	ME	92,	¶	6,	
772	A.2d	1179	(“Probable	cause	to	search	exists	when	there	is	a	fair	probability	that	contraband	or	
evidence	 of	 a	 crime	 will	 be	 found	 in	 a	 particular	 place.”	 (alteration	 omitted)	 (quotation	 marks	
omitted)).			
       	
       Second,	even	the	existence	of	probable	cause—which	I	submit	is	absent—would	be	insufficient	
to	make	the	evidence	admissible,	because	the	State	would	also	need	to	establish	some	justification	
for	the	warrantless	seizure	and	search	of	the	jacket.		See	id.		The	State	has	not	even	attempted	to	argue	
any	 exception	to	 the	 warrant	 requirement	 that	 would	 rest	 solely	 on	a	predicate	determination	 of	
probable	cause.			
                                                                            21	

Janet T. Mills, Attorney General, and Johanna L. Gauvreau, Asst. Atty. Gen.
(orally), Office of the Attorney General, Augusta, for appellant State of Maine

Jason R. Ranger, Esq. (orally), Lewiston, for appellee Donna Pagnani


Androscoggin County Unified Criminal Docket docket number CR-2017-141
FOR CLERK REFERENCE ONLY